         Case: 19-35981, 07/26/2021, ID: 12182387, DktEntry: 59, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     JUL 26 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 CENTER FOR BIOLOGICAL                          No. 19-35981
 DIVERSITY,
                                                D.C. No. 3:18-cv-00064-SLG
               Plaintiff - Appellant,
                                                U.S. District Court for Alaska,
   v.                                           Anchorage

 DEB HAALAND, in her official                   MANDATE
 capacity as Secretary, U.S. Department
 of the Interior; et al.,

               Defendants - Appellees.


        The judgment of this Court, entered June 03, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rebecca Lopez
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7




         Case 3:18-cv-00064-SLG Document 66 Filed 07/26/21 Page 1 of 1
